
	

113 S866 IS: Patent Quality Improvement Act of 2013
U.S. Senate
2013-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 866
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2013
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To make improvements to the transitional program for
		  covered business method patents, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Patent Quality Improvement Act of
			 2013.
		2.Improvements to
			 transitional program for covered business method patentsSection 18 of the Leahy-Smith America
			 Invents Act (35 U.S.C. 321 note) is amended—
			(1)by striking
			 subsection (a)(3); and
			(2)in subsection
			 (d)(1), by striking a financial product or and inserting
			 an enterprise, product, or.
			
